Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. WO2006001557 [translated document on record, FOR dated 6/14/2019] in view of Xu et al. US 20130250623, in further view of Azancot et al. WO 2009/116025.
Regarding claim 7, Jung discloses a power converter system comprising: 
[figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] and a plurality of receiving elements [figs.8 and 20, Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1], wherein each transmitting element includes at least one transmitting winding [Pcoil1] and at least one transmitting magnetic core [the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1. Page 19 lines 12-25 and page 22 lines 7-16], 
and each receiving element includes at least one receiving winding [Scoil2] and at least one receiving magnetic core [the core indicated schematically in figs. 8 and 20 by parallel lines between Pcoil2 and Scoil2. Page 22 line 17 to page 23 line 6 and page 26 lines 1-7, page 15 lines 8-18]; 
a transmitting power converting circuit [fig. 8; 220, 220’] configured to convert an input power signal [fig. 8, 110/220 VAC] into a transmitting power signal to drive the plurality of transmitting elements [page 25 lines 1-13]; and 
a receiving power converting circuit [figs. 8 and 20; 121, 121’]configured to convert a transferred power signal received at the plurality of receiving elements into an output power signal to drive an electrical load [load shown in Fig. 8 as BAT; page 5 lines 18-21 battery pack 100. Page 26 line 26 – page 27 line 17. See also page 20 lines 1-12]; 
DRV signal] 
Jung does not disclose the amendment: wherein each cell included in the multi-cell inductive wireless power transfer system comprises a plurality of transmitting elements, receiving elements, etc.
Xu discloses wherein each cell [Fig. 6A, cell 1 is Tr1 primary side with Lr2 and core, Lm1 and core; cell 2 is Tr2 primary side with Lr1 and core, Lm2 and core] included in the multi-cell inductive wireless power transfer system comprises a plurality of transmitting elements [Tr1 and Lm1], a plurality of receiving elements [two secondary windings shown for Tr1 secondary and Tr2 secondary], wherein each transmitting element includes at least one transmitting winding [Lr2] and at least one transmitting magnetic core [Lr2 core] and each receiving element includes at least one receiving winding [two secondary windings shown for Tr1 secondary and Tr2 secondary] and at least one receiving magnetic core [the two secondary windings shown for Tr1 secondary and Tr2 secondary each have a core].
Jung and Xu are analogous power converters. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the additional windings, as taught by Xu, for the benefit of enabling current sharing in the conversion circuit and reducing the volume of the power supply [Xu, abstract].
and the receiving power converting circuit [see lined through portion above].
Azancot discloses: and the receiving power converting circuit [the diode rectifier bridge of Fig. 3a may be replaced with the actively switched bridge rectifier of Fig. 4b; page 19 line 17 to page 20 line 31].
Jung, Xu and Azancot are analogous power converters. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize controlled switches in Jung’s rectifier 121 [e.g. see diode bridge in Jung’s Fig. 20], as taught by Azancot, for the benefit of reducing power loss through the diodes [Azancot, page 19 lines 17-18].
Regarding claim 8, Jung discloses the power converter system of claim 7, wherein in each transmitting element among the plurality of transmitting elements [figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from one another such that each transmitting winding [e.g. Pcoil1] included with a respective transmitting element is separated from one another [Pcoil1 is separate from Pcoil2], wherein in each receiving element among the plurality of receiving elements [figs.8 and 20, comprising Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from one another such that the each receiving winding [e.g. Scoil1] included with a respective transmitting element is separated from one another [Scoil1 is separate from Scoil2], and wherein the plurality of transmitting elements [figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from figs.8 and 20, Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] by an air gap [the windings are separate from each other and the cores are separate from each other; page 33 lines 1-9]. 
Regarding claim 9, Jung discloses the power converter system of claim 8, wherein the transmitting power converting circuit is a direct current-to-alternating current (DC-AC) converter [as seen in fig. 8, the input AC is rectified to DC by 210, before being sent to drive circuit 220/220’ which is a switched half-bridge or full-bridge resonant converter, page 18 line 24 to page 19 line 11] having an input connected to a prime power source to receive the input power signal [fig. 8, 110/220 VAC], and an output connected to the plurality of transmitting elements [figs. 8 and12, Pcoil1 + Pcoil2. Page 8 lines 11-23]. 
Regarding claim 10, Jung discloses the power converter system of claim 9, wherein DC-AC converter includes a plurality of switches [D1, D2; D1’, D2’] connected in a bridge configuration to form a first bridge comprising a bi-directional [Fig. 12 shows, by the dashed arrow, that current flow through D1 is to the “right”; while Fig. 16 show, by the dashed arrow, that current flow through D1 is to the “left”] dual active bridge [two bridges with active switches are shown in figs. 12 and 16, at D1,D2 and D1’D2’] (DAB) circuit.
Regarding claim 27, Xu discloses wherein a first transmitting winding of a first cell is formed on a first insulating layer [Fig. 6A, cell 1 is Tr1 primary side with Lr2, Lm1 and core], and second transmitting winding [Lm1 and core] is formed on a second insulating layer different from the first insulating layer [each of Lr2 and Lm1 of cell 1 are depicted on cores and therefore insulated; and same for cell 2].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. WO2006001557 [translated document on record, FOR dated 6/14/2019] in view of Xu et al. US 20130250623, in further view of Azancot et al. WO 2009/116025; and in further view of Wu et al. IEEE document “SECONDARY-SIDE PHASE-SHIFT-CONTROLLED DUAL-TRANSFORMER-BASED ASYMMETRICAL DUAL-BRIDGE CONVERTER WITH WIDE VOLAGE GAIN” [document on record, NPL dated 6/14/2019].
Regarding claim 11, Jung discloses the power converter system of claim 9, wherein the receiving power converting circuit is an rectifier having an input connected to the plurality of receiving elements to receive the transferred power signal, and an output configured to deliver the output power signal [fig. 20. Page 10 line 18 – page 11 line 10]. 
Wu discloses: an AC-DC converter [Fig. 1, secondary side semi-active bridge] having an input connected to the plurality of receiving elements [e.g. secondary coils Ng1, Ng2] to receive the transferred power signal, and an output configured to deliver the output power signal [to Un load. Page 2, A. Topololgy of the Proposed Converter, first paragraph].
Jung and Wu are analogous actively controlled converters for supplying power to a load. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the active switches on the secondary side, as taught by Wu, for the benefit of being able to precisely control the output dc wave as desired, as well as reducing any ripple component known to exist when using diodes alone.
Regarding claim 12, Jung discloses wherein the AC-DC converter includes a second plurality of switches connected in a bridge configuration to form a second bridge of the bi-directional dual active bridge (DAB) circuit [as seen in Fig. 12, 220 has one bridge, 220’ has a second bridge]. 

Regarding claim 14, Jung discloses wherein the second bridge [Fig. 12, inside of 220’] of the bi-directional dual active bridge (DAB) circuit includes a capacitor [Cs’/2; Cr’] connected between a pair of switches [D1’D2’] among the second plurality of switches and a receiving element among the plurality of receiving elements. 
Regarding claim 15, the combination of Jung and Wu disclose: the power converter system of claim 12, wherein the plurality of transmitting elements are connected in series [Fig. 12 is a half-bridge series resonant converter, page 4 lines 10-13] with one another, and the plurality of receiving elements are connected in parallel with one another [as seen in Fig. 20]. 
Allowable Subject Matter
Claims 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “claim 29: The power converter system of claim 7, wherein the controller actively adjusts one or both of the transmitting phase angles of the transmitting elements and the receiving phase angles of the receiving elements so that so that .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 amendment have been considered but are moot because new ground(s) of rejection are introduced using Azancot et al. WO 2009/116025. Newly added claims 29 and 30 are objected to, thus any argument(s) regarding those are also moot.

Previous Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previous Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues: “… the Examiner relies on the same element described in Jung as allegedly reading on to two different elements recited in Applicant’s independent claim 7. For instance, the Examiner argues that Jung’s Pcoils as allegedly read on both of Applicant’s plurality of transmitting elements and transmitting winding. Similarly, the Examiner argues that Jung’s Scoils as allegedly read on both of Applicant’s plurality of receiving elements and 
Examiner appreciates the explanation of the differences between Jung’s Fig. 8 as cited and applicant’s Fig. 3A, from which claim 7 is based upon. However, applicant’s argument is not an accurate representation of the office action.  The citations to Lantech, Inc. v. Keip Machine Co. and Ex parte Weidman relate to: a single element not meeting a claim element requiring at least two elements; and relying on the same structure as being responsive to two different elements. However, neither of these citations prohibit, nor even discuss, overlapping of elements during item-to-item matching as is the case here. Thus, these citations do not apply. 
In the context of applicant’s open-ended limitations such as “comprising” and “at least one” it is acceptable practice to overlap the elements as long as each recited element has a different itemization and the itemization is construed broadly and reasonably in accordance with the claim(s). Thus, Jung’s Pcoil1 and Pcoil2 is read on Applicant’s plurality of transmitting elements; while Pcoil1 (alone) is read on Applicant’s transmitting winding.  Similarly, Jung’s Scoil1 and Scoil2 is read on Applicant’s plurality of receiving elements; while Scoil1 (alone) is read on Applicant’s receiving winding. 
Applicant argues: “The Examiner argues at least one transmitting magnetic core is “indicated schematically in figs. 9 and 12 by parallel lines between Pcoil and Scoil.” However, Jung at most describes only a single magnetic element between the Pcoil and the Scoil. That is, the Pcoil and the Scoil share a single common magnetic element.” Applicant further reproduces 
Page 19 lines 12-25 and page 22 lines 7-16 state that in the wireless charging pad 200 (i.e. the transmitter side) the primary side of the transformer has coils Pcoil1 and Pcoil2 wound on a planar core, which is formed from a plurality of small metallic cores. Page 22 line 17 to page 23 line 6 and page 26 lines 1-7 state that the receiver module 100, comprising secondary coils Scoil1 and Scoil2 are would on a planar core, which is formed from a plurality of small metallic cores. Furthermore, page 15 lines 8-18 states that the transformer is a seperative transformer such that the primary side is located in the wireless charging pad 200 and the secondary side is provided in the battery pack 100. Thus, the cores as cited are clearly different. 
Applicant argues (summarized) on page 11 that Jung describes an AC-DC converter, and not a DC-AC converter, for claim 9.  Examiner respectfully disagrees.
Alternating current is taken in through AC-DC conversion circuit 210 (page 8 line 11-23) and is then converted to an appropriate direct current before being sent to the drive circuit 220/220’ which is a switched half-bridge or full-bridge resonant converter, page 18 line 24 to page 19 line 11. The output of the drive circuit 220/220’ converter is an appropriate alternating current sent to Pcoil1 and Pcoil2 for transmission to the secondary coils Scoil1 and Scoil2 (Fig. 8). Therefore the drive circuit 220/220’ converter is a DC-AC converter. Applicant fails to address this portion of the itemization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859